IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LINDA HART, INDIVIDUALLY AND AS CO-          : No. 313 WAL 2019
TRUSTEE OF THE DELORES L.                    :
PLOWCHALK AND RAYMOND B.                     :
PLOWCHALK LIVING TRUSTS,                     : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                   Petitioner                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JANICE WOLFE AND CHRISTINA REED,             :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.